MEMORANDUM ***
Efren Cuevas appeals the district court’s order denying in part his motion for attor*766ney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A). We have jurisdiction under 28 U.S.C. § 1291 and review for an abuse of discretion an award of attorney’s fees under the Equal Access to Justice Act. Mendenhall v. NTSB, 213 F.3d 464, 470 (9th Cir.2000). We affirm for the reasons stated in the district court’s order filed on May 15, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.